         Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC                             :
                                          :
                          Plaintiffs      :
            v.                            : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.                 :
                                          :
                          Defendants      :
                                          :
__________________________________________

           DEFENDANT M. CUTONE MUSHROOM CO., INC.’S RESPONSE
          TO PLAINTIFFS’ MOTION TO ENFORCE PRIOR COURT ORDERS

       Defendant M. Cutone Mushrooms Co., Inc. (“Cutone”) responds to Plaintiffs’ Motion to

Enforce Prior Court Order and to Extend the Remaining Case Schedule by 60 Days (Dkt. No. 234)

(the “Motion” or “Mot.”), as well as the Supplement to Plaintiffs’ Motion to Enforce Prior Court

Order and to Extend the Remaining Case Schedule by 60 Days (Dkt No. 235) (the “Supplemental

Brief” or “Supp. Br.”).

I.     INTRODUCTION AND BACKGROUND

       Plaintiffs’ motion focuses on the asserted failure of Defendants to comply with the

Court’s Order of April 24, 2020 directing the submission of supplemental responses to certain of

Plaintiffs’ interrogatories. Two days later, on Sunday night, April 26, Plaintiffs’ counsel sent an

email chiding Defendants for not having advised him when they would serve supplemental

responses. Mot. Ex. 5.

       While counsel for Cutone did not immediately respond, Counsel for the most of the other

defendants did and further response from Cutone would have been duplicative and was
         Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 2 of 6




unnecessary. Rather than responding to counsel for the defendants, counsel for Plaintiffs filed his

Motion with the Court the following Friday evening, with no specific reference to Cutone, and

then “supplemented” it on Monday with an argument that Cutone’s responses were improper.

Supp. Br. 2. Plaintiffs’ counsel now asks the Court to force Cutone to do Plaintiffs’ work for them

by identifying where in the transcript of the deposition of Cutone’s corporate designee, the answers

to the interrogatories in question would be found. Counsel does so even though this Court’s prior

orders only required the identification of the bates stamped documents and not the pages of

transcripts where responsive deposition testimony would be found.

       Cutone produced only 18 pages of documents, which had previously been produced in the

Class Action and prior opt out cases. Cutone has certified that it possesses no other responsive

documents, and that it produced no other documents in the earlier litigation. Unlike the larger

growers, and the growers who were members of the EMMC for longer periods, Cutone has very

little information relevant to the dispute and responsive to Plaintiffs’ discovery.

       Nonetheless, Cutone will, under separate cover, identify the pages of the deposition

transcript of its corporate designee, Michael Cutone, where answers responsive to the

interrogatories at issue can be found. This will be completed no later than close of business on

Monday, May 11, 2020. This will be completed even though the April 24 Order does not require

it.

       Plaintiffs seek to raise the costs associated with discovery and discovery motion practice

to put pressure on defendants to settle. They also have received a mountain of discovery that they

clearly have not taken the time to review and absorb, because had they reviewed the transcripts

and documents already produced, they would have already engaged an expert and advanced the

case rather than waste time and money in these contentious, burdensome and unnecessary
         Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 3 of 6




discovery dispute. Further, had they reviewed the materials already provided, they would have

recognized that they have all of the information they need and they would not need the extra time

they now seek. The COVID-19 crisis did not prevent Plaintiffs from taking any necessary

depositions, it did not prevent them from reviewing the mountains of discovery produced, it did

not prevent them from engaging an expert to determine what, if anything might be missing that

might require a limited discovery dispute, rather than waiting for the resolution of these senseless

discovery disputes before undertaking any of that work. It is therefore respectfully requested that

the court refuse to reward this behavior by extending long established deadlines.

II.    ARGUMENT

       A.      Cutone did not sell mushrooms to Plaintiffs, and as such, has no documents
               related to price lists, negotiations, or contracts related to the sale or potential
               sale of mushrooms to the Winn-Dixie Plaintiffs, nor did it have any such
               communications

       Plaintiffs argue that “Defendants have not produced any documents specifically relating

to the Winn-Dixie Plaintiffs as ordered by the Court on April 2, 2020, including, but not limited

to price lists, negotiations, communications and contracts relating to the sale or potential sale of

mushrooms to the Winn-Dixie Plaintiffs.” Plaintiffs must concede that they have never purchased

mushrooms from Cutone. Cutone did not participate in any negotiations with Plaintiffs or discuss

sales to Plaintiffs with any other defendant. Cutone has no responsive documents to produce on

this subject, a fact known to the Winn-Dixie Plaintiffs.

       While Plaintiffs’ arguments regarding the completeness of document and data

Production from the related class action and opt-out cases appear to be directed at other

defendants, it appears that Plaintiffs criticize all defendants for the absence of a certification that

they conducted a thorough search to confirm that no Winn-Dixie related documents exist. This

argument is absurd in the extreme. The Winn-Dixie Plaintiffs know as well as Cutone that Cutone
            Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 4 of 6




never made a sale to the Winn-Dixie Plaintiffs. Nonetheless, for the sake of clarity and to remove

any doubt, Cutone confirms that its production is complete and it possesses no documents relating

to sales to the Winn-Dixie Plaintiffs. Further, Cutone confirms and Plaintiffs cannot contradict

that Cutone has produced all documents and data previously produced in the related class action

litigation and opt-out cases.1

           B.       Cutone’s Additional Supplemental Interrogatory Responses comply with the
                    Court’s April 24, 2020 Order

           Cutone provided all of the documents it has in its possession and that it produced in the

Class and prior opt-out cases. None of them were responsive to the interrogatories so none of them

were required to be referenced by bates stamp number in Cutone’s supplemental response to

interrogatory by the Court’s April 24, 2020 Order. Even though the court did not order it to do so,

Cutone will now provide page references in the transcript of the deposition of Michael Cutone

where responses to the interrogatories are found.




1
    The only caveat is that one page of Cutone’s document production, bates stamped Cutone 0008, cannot be located.
        Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 5 of 6




III.   CONCLUSION

       For the reasons stated above, Defendant Cutone respectfully requests that the Court deny

Plaintiffs’ Motion to Enforce Prior Court Orders and to Extend the Remaining Case Schedule by

Sixty (60) Days.



                                           Respectfully submitted,

                                           LITCHFIELD CAVO LLP

                                           BY:    /s/ Joel I. Fishbein, Esquire
                                                   Joel I. Fishbein, Esquire
                                                   PA Id. No. 57550
                                                   1515 Market Street, Suite 1220
                                                   Philadelphia, PA 19102
                                                   215-557-0111 (Office)
                                                   215-999-5771 (Direct)
                                                   267-679-2462 (Cell)
                                                   215-557-3771 (Fax)
                                                   fishbein@litchfieldcavo.com



Date: May 11, 2020
          Case 5:15-cv-06480-BMS Document 243 Filed 05/11/20 Page 6 of 6




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:     MUSHROOM DIRECT PURCHASER ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:
                                          :
WINN-DIXIE STORES, INC., et al.           :
                                          :
                          Plaintiffs      :
                                          :                   Civil Action No. 15-CV-6480
            v.                            :
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.                 :
                                          :
                          Defendants      :
__________________________________________

                                 CERTIFICATE OF SERVICE

         I, Joel I. Fishbein, Esquire, attorney for Defendant, M. Cutone Mushroom Co., Inc., hereby

certify that a true and correct copy of the foregoing, Defendant, M. Cutone Mushroom Co., Inc.’s

Response to Plaintiffs’ Motion to Enforce Prior Court Orders and to Extend the Remaining Case

Schedule by Sixty (60) Days, was served via the Court’s Electronic Filing System (ECF) and

Email, for review to all Counsel of record for all parties.


                                               LITCHFIELD CAVO LLP


                                               BY:    /s/ Joel I. Fishbein, Esquire
                                                       Joel I. Fishbein, Esquire
                                                       PA Id. No. 57550
                                                       1515 Market Street, Suite 1220
                                                       Philadelphia, PA 19102
                                                       215-557-0111 (Office)
                                                       215-999-5771 (Direct)
                                                       267-679-2462 (Cell)
                                                       215-557-3771 (Fax)
                                                       fishbein@litchfieldcavo.com
Date: May 11, 2020
